Title: Thomas Jefferson to Wilson Cary Nicholas, 29 February 1816
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Sir Dear Sir
            Monticello Feb. 29. 16.
          
          Your favor of the 16th I received yesterday your favor of the 16th inst. informing me that the General assembly  had been pleased to appoint me one of the Directors of the board of public works recently instituted by them. the spirit with which they have entered on the great works of improvement and public instruction will form an honorable epoch in the history of our country, and I sincerely wish the effects of age permitted me to assist in the execution of their wise and salutary purposes. but I feel it a duty to leave to younger bodies and minds services which require activity of either. journies which should call me from home at fixed times would often find me unable to undertake them, and the absence of a member of such a board would give uneasiness to that portion of country with whose interests he would be supposed particularly acquainted & charged. I am very thankful to the legislature for this proof of their confidence and hope my declining it will be imputed to it’s true motive, and not to a want of zeal which will never cease to pray for the advancement and prosperity of our country. Accept the assurances of my high consideration and respect.
          Th: Jefferson
        